Citation Nr: 0735692	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  04-28 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim for basic eligibility for 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1965 to May 
1968. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which determined that the appellant did 
not meet the criteria for basic eligibility for VA benefits.


FINDINGS OF FACT

1. In a final decision, dated August 1976, the RO denied the 
appellant's claim of basic eligibility for VA benefits.

2. Evidence received since the August 1976 Regional Office 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The August 1976 RO decision that denied the appellant's 
claim of basic eligibility for Department of Veterans Affairs 
(VA) benefits is final.  38 U.S.C.A. § 7105 (West 2002).

2. Evidence received since the August 1976 RO decision is not 
new and material, and the appellant's claim of basic 
eligibility for VA benefits is not reopened.  38 U.S.C.A. 
§§ 7105(b), 5108 (West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court of Veterans 
Appeals (Court) held that VA must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

In a June 2006 letter, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The RO also told the appellant to send it any evidence in his 
possession that pertains to his claim.  Therefore, the RO 
effectively informed the appellant of the four Pelegrini 
elements.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  In this case, the initial notice letter 
in March 2002 did not advise the veteran that his claim had 
been previously denied, nor did it advise him of the 
requirement that he submit new and material evidence to 
reopen that claim.  However, the veteran was subsequently 
provided corrective notice in a June 2006 letter, which 
satisfied the requirements of Kent.  In a subsequent 
supplemental statement of the case, dated August 2006, the RO 
readjudicated the issue of whether new and material evidence 
had been received.  Therefore, there is no prejudice to the 
veteran in proceeding with the claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received private medical records 
and the veteran's service medical records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has become final, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi,  18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  A 
veteran is defined by statute as, inter alia, a person "who 
was discharged or released [from service] under conditions 
other than dishonorable."  38 U.S.C.A. § 101(2).  A claimant 
receiving a discharge under other than honorable conditions 
may be considered to have been discharged under dishonorable 
conditions in certain circumstances.  See 38 U.S.C.A. § 5303; 
38 C.F.R. § 3.12.  An other than honorable-conditions 
discharge based upon conviction of a felony is considered to 
have been issued under dishonorable conditions. See 38 C.F.R. 
§ 3.12(d)(3) (2007).  If the veteran is found to have been 
insane at the time of committing the offense, then the 
veteran will not be barred from receiving benefits.  
38 C.F.R. § 3.12(b).

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred. See Cropper, 6 Vet. 
App. at 452-53; 38 C.F.R. § 3.12.

The appellant was discharged from the army under conditions 
other than honorable in May 1968.  This discharge occurred 
after the appellant was convicted of one count of murder and 
three counts of armed robbery and sentenced to life 
imprisonment by the State of California.  

At the time of the August 1976 rating decision, which denied 
eligibility for VA benefits, the pertinent evidence of record 
consisted of the appellant's service medical records; records 
of the appellant's sentencing proceeding, pursuant to a plea 
agreement, for one count of murder and three counts of 
robbery; and records of the discharge proceedings against him 
by the United States Marine Corps as a result of the 
convictions and resulting prison sentence.

In the August 1976 rating decision, the RO denied the claim 
stating that as the appellant's service was found to be under 
dishonorable conditions, he was ineligible for benefits.  The 
appellant was notified of the denial in an August 1976 
letter; this letter included the appellant's appeal rights; 
however, he did not appeal the decision.  Thus, it is final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The appellant filed another claim for VA compensation 
benefits in January 2002.  In support of this claim, he filed 
various documents indicating he received a Navy Cross and 
other commendations while in service.  The appellant also 
submitted letters documenting various jobs that he has held 
after service and a letter from an individual identifying 
himself as a former U.S. Customs Special Agent in which the 
individual describes the veteran's participation as an 
undercover source of information in various criminal 
investigations.  The appellant has also submitted treatment 
records from psychologists; these treatment records indicate 
that the appellant is currently being treated for PTSD.  

Additionally, the appellant has submitted a letter from a 
friend (who also is a psychologist) indicating that that this 
individual believes that the appellant may have been 
suffering from PTSD while in service.  This letter explains 
that at the time the veteran committed the crimes leading to 
his discharge, PTSD was not a listed disorder in the 
Diagnostic and Statistical Manual (DSM), and would not be 
listed until DSM III was released in 1981.  The letter 
discussed how, under today's treatment standards, the veteran 
would be treated for PTSD after he returned to the United 
States.  The psychologist believed that this PTSD may have 
led him to commit the crimes leading to his discharge and 
that, by today's standards, the veteran would have been a 
candidate for a plea of not guilty be reason of insanity.  

Some of the evidence may be new, in that it was not 
considered by the RO in making its August 1976 decision.  
However, none of the evidence is material.

Specifically, the commendations that the appellant has 
received are not new and material.  Even though some 
commendations may not have been known to the RO, the 
commendations that were unknown are not material, in that 
they do not serve to change the character of the appellant's 
discharge nor do they shed light on his mental status at the 
time of the commission of the felonies.

Regarding the documentation of the appellant's postservice 
undercover operations, this documentation is not material, as 
the appellant's conduct after discharge cannot change the 
character of his discharge or prove whether he was sane at 
the time of committing the crimes that led to his discharge.  
These two issues determine the appellant's entitlement to 
benefits.  

The appellant's current treatment for PTSD also cannot be 
considered, as it sheds no light on the appellant's state of 
mind when he committed the crimes he was convicted of, nor 
does it serve to change the character of the appellant's 
discharge.

The psychologist's letter also is not material.  The letter 
indicates that it is possible that PTSD caused the appellant 
to commit these crimes.  While the friend is a psychologist, 
the letter also stated that the friend "had not examined him 
professionally," and asked that the letter be considered 
only as a "buddy letter" as he had not formally examined 
the appellant.  He explicitly stated that his statements 
should not be considered a medical opinion, but only should 
be considered as a "buddy statement."  Therefore, as it is 
only a "buddy letter," it cannot be considered to be a 
probative opinion on a medical matter including the 
appellant's mental health at the time he committed the 
crimes.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
This letter therefore is not material.

The appellant also contended at the hearing that he was 
suicidal while in service.  While it appears that the 
appellant overdosed on cold medication in service, it was not 
suggested to be a suicide attempt and there is no other 
evidence in the medical records that would support the 
appellant's contentions.  Regardless, the service medical 
records indicating an overdose were present at the time of 
August 1976 RO decision and do not constitute new evidence.  
The record remains devoid of any competent evidence that the 
appellant was insane at the time of his offense, other than 
the friend's letter discussed above.  

As discussed above, eligibility for VA benefits was 
previously denied based on the character of the veteran's 
discharge from service.  The information regarding the 
veteran's post-service activities does not serve to change 
the nature of that discharge, and there remains no competent 
medical evidence to establish that the veteran was insane 
when he committed the offenses of murder and armed robbery 
while in service.

For the above reasons, as the appellant has not submitted new 
and material evidence, the claim must be denied.




ORDER

New and material evidence not having been received, the claim 
of basic eligibility for VA benefits for PTSD is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


